Exhibit 10.1
FIRST AMENDMENT
TO
INVESTOR RIGHTS AGREEMENT
This First Amendment to Investor Rights Agreement (this “First Amendment”) is
entered into by and among Allis-Chalmers Energy Inc., a Delaware corporation
(the “Company”), and the holders named on the signature page hereto
(collectively the “Holders”).
RECITALS:
WHEREAS, the Company and Oil and Gas Rental Services, Inc., a Louisiana company,
entered into that certain Investor Rights Agreement dated as of December 18,
2006 (the “Agreement”); and
WHEREAS, the Company and the Holders desire to amend Section 2(b) of the
Agreement.
NOW THEREFORE, in consideration of the premises and the respective covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. Amendment. Section 2(b) of the Agreement is hereby deleted in its entirety
and the following substituted in its place:
Termination of Designation Rights. The Holders of a majority of the Shares shall
not be entitled to designate any nominees for election to the Board pursuant to
this Agreement from and after the date (the “Designation Rights Termination
Date”) that is June 23, 2008.
2. Terms Defined in Agreement. As used in this First Amendment, except as may
otherwise be provided herein, all capitalized terms which are defined in the
Agreement have the same meanings herein as therein, all of such terms and their
definitions being incorporated by reference.
3. Titles of Articles, Sections and Subsections. All titles or headings to
articles, sections, subsections or other divisions of this First Amendment are
only for the convenience of the parties and shall not be construed to have any
effect or meaning with respect to the other content of such articles, sections,
subsections, or other discussion, such other content being controlling as to the
Agreement among the parties hereto.
4. Counterparts. This First Amendment may be executed in multiple counterparts.
It will not be necessary that the signatures of all parties hereto be contained
on any one counterpart hereof; each counterpart shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

 



--------------------------------------------------------------------------------



 



5. Entire Agreement. This First Amendment embodies the final, entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes any and all prior commitments, agreements, representations and
understandings whether written or oral, relating to this First Amendment, and
may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.
6. Modification. Except as expressly modified by this First Amendment, the
Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of June 23, 2008.

            COMPANY:

ALLIS-CHALMERS ENERGY INC.
      /s/ Theodore F. Pound III       Theodore F. Pound III      General Counsel
& Secretary        HOLDERS:
      /s/ B. A. Adams, Sr.       B. A. Adams, Sr.                    /s/ Burt A.
Adams       Burt A. Adams                    /s/ Brad A. Adams       Brad A.
Adams                    /s/ Ben A. Adams       Ben A. Adams                   
        Leah Kathryn Guarisco                            Maria Cedes Guarisco   
                        Laura Lea Guarisco           

 

2



--------------------------------------------------------------------------------



 



                  /s/ Victor Guarisco II       Victor Guarisco II               
    /s/ Luke Victor Guarisco       Luke Victor Guarisco                         
  Victoria Ann Guarisco                            Jonathan Lawrence Guarisco   
       

 

3